
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 561
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2012
			Mr. Gingrey of
			 Georgia submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Recognizing the National Association of
		  Journeymen Linemen and the profession of Journeymen Linemen and the
		  contributions of these brave men and women to protect public safety and
		  expressing support for designation of April 18, 2012, as National Journeymen
		  Linemen Day.
	
	
		Whereas the profession of Journeymen Linemen is steeped in
			 tradition and family, personally and professionally;
		Whereas Journeymen Linemen are first responders during a
			 storm or catastrophic event which means these brave men and women are required
			 to make a scene safe for other public safety heroes;
		Whereas Journeymen Linemen work with thousands of volts of
			 electricity high atop power lines 24 hours a day, 365 days a year, to keep
			 electricity working;
		Whereas Journeymen Linemen often must work far from their
			 families to protect the Nation against dangerous electrical currents;
		Whereas Journeymen Linemen put their lives on the line for
			 their community daily with very little recognition or appreciation regarding
			 the danger of their work; and
		Whereas April 18, 2012, would be an appropriate date to
			 designate as National Journeymen Linemen Day: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the efforts of Journeymen
			 Linemen in keeping the power on and protecting public safety; and
			(2)supports the
			 designation of National Journeymen Linemen Day.
			
